DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 5, 2021 in which claims 1-20 are presented for examination. 

Drawings
The drawings are objected to because Figures 2, 3, 6 and 8 contain more than one figure within the figure numbers. Each Figure should be labeled with a separate figure number, see 37 C.F.R. 1.84(u) or be provided with connecting lead lines or brackets to show how the parts are interconnected.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the teething surface”, there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the lower periphery of the teething cap”, there is insufficient antecedent basis for this limitation in the claim. Examiner notes: the teething cap includes a lower peripheral edge (claim 1 line 4) and the teething surface has a lower periphery (claim 1 line 6), however, a lower periphery of the teething cap has not been previously recited in the claims.
Claim 17 recites the limitation “the glove and fabric portion”, there is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting the limitations as “the glove portion and fabric layer”, as best understood.
Claim 19 recites the limitation “the fabric portion”, there is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting the “fabric portion” as the fabric layer.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Introducing goumikids! 2014/2015 Collection, NPL (https://www.bing.com/videos/search?q=goumikids+mitt+vimeo)[goumikids] in view of Wollschlaeger et al. (2017/0311663)[Wollschlaeger].
Regarding claim 1, goumikids teaches, An anti-scratch and teething mitt (figures 1-7, see 00:10), comprising: a glove portion made of fabric and open at a bottom end and configured to receive an infant's hand up to the wrist (“Goumimitts are smart, stay-on mitts made of soft, baby-friendly organic cotton, designed to keep babies from scratching”, figure 1, therefore, the annotated glove portion is made of fabric and is open at a bottom end to receive an infant's hand up to the wrist, figures 2-7, see 00:30); a teething cap and a lower peripheral edge defining an annotated opening of the teething cap (an annotated teething cap and a lower peripheral edge defining an opening of the annotated teething cap, figure 3, see 00:18-00:29, note: the annotated teething cap is a teething cap in as much as Applicant has claimed); and a fabric layer coupled to a portion of a lower periphery of the teething surface and configured to selectively cover or expose the teething elements (an annotated fabric layer coupled to a portion of a lower periphery of the annotated teething surface and configured to selectively cover or expose the teething surface, figures 1-6, see 00:18-00:29, note: the annotated teething surface is a teething surface in as much as Applicant has claimed).
While goumikids discloses a teething cap with a cover that selectively covers or exposes the teething surface, see 00:18-00:29, Goumikids fails to teach, a teething cap having teething elements, 
Wollschlaeger, wearing apparel with sleeve flaps having first and second sides, Abstract, teaches, a teething cap having teething elements, the fabric layer configured to selectively cover or expose the teething elements (“sleeve flap 20 includes a first side 20a (visible in FIG. 10) and a second side 20b (visible in FIG. 11). First side 20a and second side 20b may each be separate pieces of fabric joined together through conventional means with their backsides facing, such that the front sides of the fabric pieces are exposed”, [0043], “first side 20a and second side 20b are each formed from fabric that is different than the fabric used to form the rest of garment 10, either as to pattern, color, texture, or some other perceivable distinction. For example, while the rest of garment 10 may be formed from one or more solid-color fabrics, first side 20a may be formed from a patterned fabric, and second side 20b may be formed from a different patterned fabric. In the embodiment shown in FIGS. 10-11, for instance, first side 20a is formed from a fabric having an animal pattern, whereas second side 20b is formed from a fabric having a dotted pattern….Although an animal pattern is shown in FIG. 10 and a dotted pattern is shown in FIG. 11, it will be understood that other patterns, colors, and textures may be used”, [0044], “in FIG. 10, which shows sleeve flap 20 in its non-converted, first position, first side 20a, printed with an animal pattern, is exposed. However, when sleeve flap 20 is converted to the second position as shown in FIG. 11, i.e., is inverted from the back side 17b to the front side 17a of sleeve 17, second side 20b, printed with a dotted pattern, is exposed”, [0045], figures 10 and 11, see also [0046], therefore, 20b having teething elements (“textures”), and 20a configured to selectively cover or expose the teething elements (“textures”), figures 10 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teething cap of Steward as being reversible with the first surface of the teething cap being disposed within an interior in the second protective position as taught by Clark, in order to provide the parent the ability to expose the child’s fingers and thumb for improved dexterity, Abstract, see also [0022], with the added benefit of not having to remove the mitt from the child.  
The combined references teach, the fabric layer configured to selectively cover or expose the teething elements (with the teething cap having teething elements as combined above as taught by Wollschlaeger, the annotated fabric layer of configured to selectively cover or expose the teething surface, see goumikids, figures 2-4, see 00:18-00:29).
Regarding claim 2, the combined references teach, wherein the glove portion is closed at a top end and configured to enclose the infants fingers and thumb (goumikids, the annotated glove portion is closed at a top end and configured to enclose the infants fingers and thumb, figures 1-7, see 00:18-00:29).
Regarding claim 3, the combined references teach, wherein the teething cap is sewn to a portion of the glove portion (goumikids, the annotated teething cap is sewn to a portion of the annotated glove portion, figures 2-5, see 00:18-00:29).
Regarding claim 4, the combined references teach, wherein the teething cap is only partially sewn to the glove portion and is configured to be selectively folded in- side-out to uncover a closed top end of the glove portion (goumikids, the annotated teething cap is only partially sewn to the annotated glove portion and is configured to be selectively folded in-side-out to uncover a closed top end of the annotated glove portion, figures 1-6, best shown in figures 5 and 6, see 00:18-00:29).

Regarding claim 5, the combined references teach, wherein the teething cap is sewn around a portion of a bottom periphery of the teething cap to the fabric layer (goumikids, the annotated teething cap is sewn around a portion of a bottom periphery of the annotated teething cap to the annotated fabric layer, figures 2-5, see 00:18-00:29).

Regarding claim 6, the combined references teach, wherein when the teething cap is folded in-side-out the fabric layer covers the teething cap (goumikids, wherein when the annotated teething cap is folded in-side-out the annotated fabric layer covers the annotated teething cap, figures 2-6, see 00:18-00:29).

Regarding claim 7, the combined references teach, wherein when the teething cap is folded in-side-out the teething elements are contained within the teething cap (with the teething cap of goumikids having teething elements as combined above as taught by Wollschlaeger, when the annotated teething cap is folded in-side-out the teething elements are contained within the annotated teething cap, see goumikids figures 2-6, best shown in figures 5 and 6, 00:18-00:29).

Regarding claim 8, the combined references teach, further comprising a wrist strap configured to secure the anti-scratch and teething mitt to the wrist of the infant such that the infant cannot remove the anti-scratch and teething mitt (goumikids, “adjustable strap closure”, figure 8, “adjusts for a customized fit”, figure 4, “the world’s first smart, stay-on baby mittens!”, figure 9, “stay-put protection”, figure 10, therefore, an annotated wrist strap configured to secure the anti-scratch and teething mitt to the wrist of the infant such that the infant cannot remove the anti-scratch and teething mitt, figures 1-10, 00:09-00:29).

Regarding claim 9, the combined references teach, a side of the glove portion being coupled to the lower periphery of the teething cap (goumikids, a side of the annotated glove portion being coupled to the lower periphery of the annotated teething cap, figures 1-5, 00:18-00:29).

Regarding claim 10, the combined references teach, wherein the side of the glove portion is stitched to approximately half of the lower periphery of the teething cap (goumikids, wherein the side of the annotated glove portion is stitched to approximately half of the lower periphery of the annotated teething cap, figures 1-5, 00:18-00:29).

Regarding claim 11, the combined references teach, the fabric layer being stitched to approximately half of the lower periphery of the teething cap (goumikids, the annotated fabric layer being stitched to approximately half of the lower periphery of the annotated teething cap, figures 5-6 and 10, 00:18-00:29).

Regarding claim 12, the combined references teach, configured to prevent a baby or child or infant from scratching their self (goumikids, “Goumimitts are smart, stay-on mitts made of soft, baby-friendly organic cotton, designed to keep babies from scratching”, figure 1, “adjustable strap closure”, figure 8, “adjusts for a customized fit”, figure 4, “the world’s first smart, stay-on baby mittens!”, figure 9, “stay-put protection”, figure 10,  therefore, the anti-scratch and teething mitt is configured to prevent a baby or child or infant from scratching their self, figures 1-10, 00:09-00:29), wherein the teething cap has the teething elements disposed within an interior of the teething cap in a first anti-scratch configuration (goumikids, with the annotated teething cap of goumikids having teething elements as combined above as taught by Wollschlaeger, the annotated teething cap has the teething elements disposed within an interior of the annotated teething cap in a first anti-scratch configuration, see goumikids figures 2-10, best shown in figures 5-6 and 10, 00:18-00:29).

Regarding claim 13, the combined references teach, configured to protect a baby or child from scratching their self (goumikids, “Goumimitts are smart, stay-on mitts made of soft, baby-friendly organic cotton, designed to keep babies from scratching”, figure 1, “adjustable strap closure”, figure 8, “adjusts for a customized fit”, figure 4, “the world’s first smart, stay-on baby mittens!”, figure 9, “stay-put protection”, figure 10, therefore, the anti-scratch and teething mitt is configured to protect a baby or child or infant from scratching their self, figures 1-10, 00:09-00:29), wherein the teething cap has the teething elements disposed within an interior of the teething cap in a first anti-scratch configuration (with the annotated teething cap of goumikids having teething elements as combined above as taught by Wollschlaeger, the annotated teething cap has the teething elements disposed within an interior of the annotated teething cap in a first anti-scratch configuration, see goumikids figures 2-10, best shown in figures 5-6 and 10, 00:18-00:29).

Regarding claim 15, the combined references teach, wherein a side of the glove portion is sewn to the lower peripheral edge of the teething cap (goumikids, wherein a side of the annotated glove portion is sewn to the annotated lower peripheral edge of the annotated teething cap, best shown in figure 3, 00:18-00:29).

Regarding claim 18, the combined references teach, A method of using the anti-scratch and teething mitt according to claim 1, comprising: placing the infant's hand within the glove portion (A method of using the anti-scratch and teething mitt of goumikids, comprising: placing the infant's hand within the annotated glove portion, goumikids, figures 1 and 7), the fabric layer extending over a first surface of the teething cap to protect the infant from scratching their self (goumikids, the annotated fabric layer extending over a first surface of the annotated teething cap to protect the infant from scratching their self, figures 6 and 10, “Goumimitts are smart, stay-on mitts made of soft, baby-friendly organic cotton, designed to keep babies from scratching”, figure 1, 00:22-00:29); and folding the teething cap in-side out and over an upper end of the glove portion to expose the teething elements allowing the infant to chew on the teething elements (and folding the annotated teething cap in-side out and over an upper end of the annotated glove portion to expose the teething elements (as combined above as taught by Wollschlaeger) allowing the infant to chew on the teething elements, figures 10-14, 00:22-00:29).

Regarding claim 19, the combined references teach, wherein a first edge of the teething cap is attached to a side of the glove portion and a second edge of the teething cap is attached to the fabric portion (wherein a first edge of the annotated teething cap is attached to a side of the annotated glove portion and a second edge of the teething cap is attached to the annotated fabric portion (layer), figures 1-6, 00:18-00:29).

Regarding claim 20, the combined references teach, wherein the fabric portion is connected to the second edge of the teething cap such that when the teething cap is inverted upon itself the fabric portion creates a protective layer over the second surface of the teething cap (goumikids, wherein the annotated fabric portion (layer) is connected to the second edge of the annotated teething cap such that when the annotated teething cap is inverted upon itself the annotated fabric portion (layer) creates a protective layer over the second surface of the annotated teething cap, figures 10-14, 00:22-00:29).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Introducing goumikids! 2014/2015 Collection, NPL (https://www.bing.com/videos/search?q=goumikids+mitt+vimeo)[goumikids] in view of Wollschlaeger et al. (2017/0311663)[Wollschlaeger] in view of Steward (2015/0209240).
Regarding claim 14, the combined references teach, configured to allow a baby or infant to chew on the teething elements in a second teething configuration where the teething elements of the teething cap are exposed on an exterior of the teething cap in the second teething configuration, the teething cap at a top end of the glove portion in the second teething configuration (goumikids, the anti-scratch and teething mitt is configured to allow a baby or infant to chew on the teething elements (as combined above as taught by Wollschlaeger), in a second teething configuration where the teething elements (as combined above as taught by Wollschlaeger) of the annotated teething cap are exposed on an exterior of the annotated teething cap in the second teething configuration, the annotated teething cap at a top end of the glove portion in the second teething configuration, see goumikids figures 2-4 and Wollschlaeger figure 11, [0044], [0045]).
The combined references fail to teach, the teething cap encapsulating a top end of the glove portion in the second teething configuration.
Steward, a two stage teething mitten, Abstract, teaches, the teething cap encapsulating a top end of the glove portion in the second teething configuration (“both sides of the sleeve 38 is preferably texturized, such as with raised teething bumps 54. Although illustrated with teething bumps 54, it will be appreciated that other textures and patterns of raised protrusions could also be used to facilitate teething. It will also be appreciated that a combination of different textures and patterns of raised protrusions of varying sizes and shapes could also be used. The sleeve 38 could be substantially or partially covered in textures. When the pocket 12 is inserted into the interior cavity 44 of the sleeve 38, the sleeve 38 will overlie a portion of the pocket 12 as shown in FIG. 1”, [0041], therefore, 38 encapsulates a top end of 12 in the second teething configuration, figures 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teething cap of the combined references, as encapsulating a top end of the glove portion as taught Steward, in order to provide each side of the teething mitt with textures and patterns of raised protrusions to facilitate teething, [0041].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Introducing goumikids! 2014/2015 Collection, NPL (https://www.bing.com/videos/search?q=goumikids+mitt+vimeo)[goumikids] in view of Wollschlaeger et al. (2017/0311663)[Wollschlaeger] in view of Kreft (2016/0302498).
Regarding claim 16, the combined references teach, the teething cap comprising one portions sewn along a top and side peripheral edges of the one portions of the teething cap (goumikids, the annotated teething cap comprising two portions sewn together along a top and side peripheral edges of the two portions of the teething cap.
The combined references fail to teach, the teething cap comprising two portions sewn together along a top and side peripheral edges of the two portions of the teething cap.
Kreft, a handwear article, Abstract, teaches, the cap comprising two portions sewn together along a top and side peripheral edges of the two portions of the teething cap (“The chamber 18 (FIG. 14) is formed by joining the back panel 14 and two-piece palm panel 16 to receive the wearer's hand H… the two-piece palm panel 16 has an inner portion or surface 36 and an outer portion or surface 38. The first configuration of FIG. 14, the inner portions 32, 36 are interior surfaces that cooperate to define the chamber 18 and the outer portions 34, 38 are outer surfaces exposed to the environment.”, [0031], “The distal palm panel 30 is generally adjacent to the wearer's fingers, and in addition to proximal end portion 52 and distal end portion 40, the distal palm panel 30 has opposing sides 54, 56. The opposing sides 54, 56 of the distal palm panel 30 are coupled to respective opposing sides 24, 26 of the back panel 14. The distal end portion 40 of the distal palm panel 30 is coupled to a distal end portion 22 of the back panel 14. In addition, the proximal end portion 52 of distal palm panel 30 overlaps the distal end portion 46 of the proximal palm panel 28”, [0034], therefore, 16 comprising two portions sewn together along a top and side peripheral edges of the two portions of 16, best shown in figures 1-3, 5 and 12, see also [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teething cap of the combined references, as two portions sewn together along a top and side peripheral edges of the two portions as taught Kreft, in order to provide the teething cap with the inner portions that are interior surfaces that cooperate and the outer portions that are outer surfaces exposed to the environment, [0031], which would provide each side of the teething mitt with the teething elements of the combined references (goumikids and Wollschlaeger).

Regarding claim 17, the combined references teach, the glove and fabric portion being sewn to the side and top peripheral edges of the two portions of the teething cap (as combined above as taught by Kreft the annotated teething cap of goumikids has top peripheral edges, the annotated glove and annotated fabric portion of goumikids being sewn to the side and top peripheral edges of the two portions of the annotated teething cap, see Kreft figure 4).














    PNG
    media_image1.png
    872
    1897
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    890
    1875
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    952
    1899
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    826
    1894
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    885
    1903
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    807
    1882
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    869
    1899
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    817
    1888
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    864
    1892
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    812
    1889
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    812
    1885
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    809
    1873
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    819
    1885
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    808
    1883
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    803
    1898
    media_image15.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2018/0220724 by Bunn discloses a mitt with a reversible covering.
2019/0335827 by Bitton discloses a reversible mitt with texture elements.
2018/0071173 by Hunter discloses a sleeve cover with a teething surface in a second sleeve configuration.
2014/0207187 by Kiraly discloses an infant glove with a reversible pocket.
D783,265 by Boudreau depicts a sock with a cover layer.
4,559,647 by Smith et al. discloses a mitt with a reversible covering.
2005/0222621 by Duwelius et al. discloses an infant teething mitt.
2006/0004412 by Gilbert, JR discloses an infant teething mitt.
2018/0055741 by Hyslop discloses an infant teething mitt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732